Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3,13 are objected to because of the following informalities:  Claims 3 and 13 need to end with a period.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
Claim(s) 1-5,9-15,19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiebert et al (6,535,763).

1. A system for use in cardiac evaluation comprising: electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient (see at least col. 5:15-20); 
communication interface to receive cardiac information from at least one medical device; (see at least figure 1,telemetry device 130)
and a computing apparatus comprising processing circuitry ( the programmer is considered to contain processing circuity since it receives signals and processes those signals to display the ECG,Egm and markers on a display screen; see also at least figure 1 and col. 7:20-30) and 
monitor electrical activity using the plurality of external electrodes, receive supplemental cardiac data from at least one medical device via the communication interface, (see at least col. 7:60 to col. 8:2)
and synchronize the monitored electrical activity or data based on the monitored electrical activity to the supplemental cardiac data resulting in synchronized cardiac information. (see at least col. 8:50-60 and col. 9:5-11 which teaches aligning markers with surface ecg and electrogram signals)

2. The system of claim 1, wherein the supplemental cardiac data comprises one or more markers indicative of the occurrence of cardiac events. (see at least col. 11:64 to col. 12:3)

3. The system of claim 2, wherein the one or more markers comprise one or more markers indicative an intrinsic atrial depolarization, atrial pace, a premature atrial complex, an intrinsic ventricular depolarization, ventricular pace, a premature ventricular complex, ventricular repolarization during an intrinsic or paced ventricular event, effective ventricular or atrial capture, ineffective ventricular or atrial capture, heart valve closure, heart valve opening, systole, and diastole.  (see at least col. 11:64 to col. 12:3) 


4. The system of claim 1, wherein the supplemental cardiac data is representative of at least one of cardiac electrical signals, cardiac sounds, pressures, blood flow, and an estimated (see at least col. 11:64 to col. 12:3)

5. The system of claim 1, the system further comprising a display comprising a graphical user interface to present information for use in assisting a user in at least one of assessing a patient’s cardiac health, evaluating and adjusting cardiac therapy delivered to a patient, and navigating at least one implantable electrode to a region of the patient's heart, wherein the computing apparatus operably coupled to the display and further configured to: display, on the graphical user interface, at least part of the monitored electrical activity or data based thereon annotated with at least part of the supplemental cardiac data. (see at least figures 1,5 which shows a display of a programmer which allows for programming of the IMD, and at least col. 8:20-25)

9. The system of claim 1, wherein the at least one medical device comprises an implantable medical device. (see at least col. 4:54-64)

10. The system of claim 1, wherein the at least one medical device comprises at least one of a cardiac pacing device, a left ventricular assist device, cardioverter- defibrillator, a subcutaneous monitoring device, and an intracardiac pressure sensor.  (see at least col. 4:54-64)


11. A method for use in cardiac evaluation comprising:

(see at least col. 5:15-20); 
receiving supplemental cardiac data from at least one medical device; (see at least col. 7:60 to col. 8:2)
synchronizing the monitored electrical activity or data based on the monitored electrical activity to the supplemental cardiac data resulting in synchronized cardiac information. (see at least col. 8:50-60 and col. 9:5-11 which teaches aligning markers with surface ecg and electrogram signals)


12. The method of claim 11, wherein the supplemental cardiac data comprises one or more markers indicative of the occurrence of cardiac events. (see at least col. 11:64 to col. 12:3)


13. The method of claim 12, wherein the one or more markers comprise one or more markers indicative an intrinsic atrial depolarization, atrial pace, a premature atrial complex, an intrinsic ventricular depolarization, ventricular pace, a premature ventricular complex, ventricular repolarization during an intrinsic or paced ventricular event, effective ventricular or atrial capture, ineffective ventricular or atrial capture, heart valve closure, heart valve opening, systole, and diastole.  (see at least col. 11:64 to col. 12:3) 


14. The method of claim 11, wherein the supplemental cardiac data is representative of at least one of cardiac electrical signals, cardiac sounds, cardiac pressures, blood flow, and an (see at least col. 11:64 to col. 12:3)


15. The method of claim 11, The method further comprising a display comprising a graphical user interface to present information for use in assisting a user in at least one of assessing a patient’s cardiac health, evaluating and adjusting cardiac therapy delivered to a patient, and navigating at least one implantable electrode to a region of the patient's heart, wherein the computing apparatus operably coupled to the display and further configured to: display, on the graphical user interface, at least part of the monitored electrical activity or data based thereon annotated with at least part of the supplemental cardiac data. (see at least figures 1,5 which shows a display of a programmer which allows programming of the IMD, and at least col. 8:20-25)

19. The method of claim 11, wherein the at least one medical device comprises an implantable medical device.  (see at least col. 4:54-64)

20. The method of claim 11, wherein the medical device comprises at least one of a cardiac pacing device, a left ventricular assist device, cardioverter-defibrillator, a subcutaneous monitoring device, and an intracardiac pressure sensor.  (see at least col. 4:54-64)


21. A system for use in cardiac evaluation comprising:

(see at least col. 5:15-20)

communication interface to receive cardiac information from at least one medical device; (see at least figure 1,telemetry device 130)

a display comprising a graphical user interface to present information for use in assisting a user in at least one of assessing a patient’s cardiac health and evaluating and adjusting cardiac therapy delivered to a patient, (see at least figure 1 which shows a programmer which allows for programming of the IMD)

a computing apparatus comprising processing circuitry and operably coupled to the electrode apparatus and the communication interface, the computing apparatus configured to: (see at least figure 1 which shows a programmer, and at least col. 7:20-25 which teaches processing)

monitor electrical activity using the plurality of external electrodes, receive supplemental cardiac data from at least one medical device via the communication interface, synchronize the monitored electrical activity or data based on the monitored electrical activity to the supplemental cardiac data resulting in synchronized cardiac information, and display, on the graphical user interface, at least part of the monitored electrical activity or data based thereon annotated with at least part of the supplemental cardiac data. (see at least figure 5 and col. 8:50-60 and col. 9:5-11)


Claim Rejections - 35 USC § 103
Claim 6,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert et al (6,535,763).

6. The system of claim 1, wherein the computing apparatus is further
configured to determine at least one interval between a first event indicated by the
monitored electrical activity and a second event indicated by the supplemental
cardiac data. (as mentioned supra, Hiebert teaches a display which displays the ECG, EGM and markers in aligned format; see at least figure 5 and col. 3:25-65.  The user would be able to view the markers and the Ecg on the display and tell the time interval between a marker and event in the ECG.  To automate such process would have been obvious as automating a manual activity, yielding merely predictable results , see MPEP 2144.04: In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

16. The method of claim 11, wherein the computing apparatus is further
configured to determine at least one interval between a first event indicated by the
monitored electrical activity and a second event indicated by the supplemental
cardiac data.  (see comments re claim 6)

Claim 7,8,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert et al (6,535,763) and Lall et al (2015/0148696).

7. The system of claim 1, wherein the computing apparatus is further
configured to modify the monitored electrical activity based on the supplemental
cardiac data. (Hiebert is silent as to modifying the monitored electrical activity.  Lall teaches receiving Ecg from a patient having a pacemaker, where the pace data is blanked to remove the paced signal from the ECG signals, see at least figure 3,step 360,and ¶11,30,31.  It would have been obvious to blank pacing pulses from the ECG signal detected in Hiebert since it would merely yield predictable results, and avoid erroneous results, see ¶8.)

8. The system of claim 7, wherein modifying the monitored electrical activity
based on the supplemental cardiac data comprises disregarding the monitored
electrical activity for a selected period of time following a ventricular pace indicated
by the supplemental cardiac data. (the pacemaker of Hiebert, col. 2:40-50, can pace the ventricle as can the pacemaker mentioned in Lall, ¶6)

17. The method of claim 11, wherein the computing apparatus is further
configured to modify the monitored electrical activity based on the supplemental
cardiac data. (Hiebert is silent as to modifying the monitored electrical activity.  Lall teaches receiving Ecg from a patient having a pacemaker, where the pace data is blanked to remove the paced signal from the ECG signals, see at least figure 3,step 360,and ¶11,30,31.  It would have been obvious to blank pacing pulses from the ECG signal detected in Hiebert since it would merely yield predictable results, and avoid erroneous results, see ¶8.)


18. The method of claim 17, wherein modifying the monitored electrical activity
based on the supplemental cardiac data comprises disregarding the monitored

by the supplemental cardiac data.  (the pacemaker of Hiebert, col. 2:40-50, can pace the ventricle as can the pacemaker mentioned in Lall, ¶6)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792